This office action response the amendment application on 09/27/2021.
Claims 1-5, 8-9, 11-17, and 19-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 14 February, 2020.  Claims 1, 4, 15, and 22-24 have been amended.  Claims 6, 7, 10, 18, and 25-30 have been withdrawn from consideration.  Claims 1-5, 8-9, 11-17, and 19-24 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.
The applicant argues see pages 7-12, of the Remarks that Farhadi fails to show or suggest the element of “determining a relative transmission timing relation between a reference wireless device out of the group of wireless devices and at least one wireless device out of the group of wireless devices; and scheduling the data transmission of the at least one wireless device based on the indicated relative transmission timing relation in response to a scheduling request.” as set forth in claim 1, also Claims 15 and 22 have similar recitations as Claim 1. Examiner respectfully disagrees. First, the Examiner 
On the other side, illustrated on Figure 3, if the a connection request may be transmitted by the group delegate D1 (i.e., reference wireless device out of the group of wireless devices), correspond to D1 connection request transmitted at t1 of FIG. 3, (see, [0045]), the devices in Fig. 3, such as Devices D1-D4 may be assigned to a group, (see, [0040]), determining a relative transmission timing of each D1-D4 and each device D1-D4 may transmit a connection complete message at t5-t8, based on between the group delegate D1 may initiate and each device D2-D4 in the group, (see, [0041-0042], and Fig. 3]).
The argument presented on pages 12-14 with claims 2-5, 8-9, 11-14, 16-17, 19-21, and 23-24 are the same as those presented with respect to claim 1, also Claims 15 and 22 have similar recitations as Claim 1 (see discussion response above).
Thus, the combination of Farhadi and Park meets the scope of the claimed limitation as currently presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over FARHADI et al. (U.S. Patent Application Publication No. 2013/0242825), (“Farhadi”, hereinafter), in view of PARK et al. (U.S. Patent Application Publication No. 2014/0269757), (“Park”, hereinafter).
As per Claim 1, Farhadi discloses a method of scheduling data transmission of a group of wireless devices ([see, e.g., scheduling for group of devices disclosed, [0033], and Fig. 2]), in a wireless communication network, comprising: 
determining a relative transmission timing relation between a reference wireless device out of the group of wireless devices and group of wireless devices ([see, e.g., device group D1-D4 scheduled sequence at relative transmission timing (t1, t2..ti),which means the  between the a connection request may be transmitted by the group delegate D1 (i.e., reference wireless device out of the group of wireless devices), and each device D2-D4 in the group, determining a relative transmission timing of each D1-D4 and each device D1-D4 may transmit a connection complete message at t5-t8, based on between the group delegate D1 may initiate disclosed, [0033-0035, 0041-0042], and Fig. 2-3]); and 

However, Park discloses determining a relative transmission timing …at least one wireless device out of the group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).
As per Claim 14, Farhadi and Park disclose the method according to claim 1, and Farhadi further discloses wherein the scheduling request is an uplink or downlink scheduling request ([see, e.g., UL transmission schedule described disclosed, [0046], and Fig. 2]).  
As per Claim 15, Farhadi discloses a controller in a wireless communication network devices ([see, e.g., scheduling for group of devices disclosed, [0033], and Fig.2]), the controller is configured to

initiate transmission of the minimum and maximum relative transmission timing relations of each of the wireless devices out of said group of wireless devices to a scheduler in the wireless communication system ([see, e.g., upon the UL transmissions in a scheduled sequence, for example, the device D1 may transmit a UL transmission to be received at the base station at t2 disclosed, [0035-0036], and Fig. 2]).  Farhadi doesn’t appear explicitly disclose: the minimum and maximum relative transmission timing relation between a reference wireless device out of said group of wireless devices and each of the wireless device out of said group of wireless devices.
However, Park discloses the minimum and maximum relative transmission timing relation between a reference wireless device out of said group of wireless devices and each of the wireless device out of said group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  

As per Claim 17, Farhadi and Park disclose the controller according to claim 15, and Farhadi further discloses wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to said scheduler, the minimum and maximum relative transmission timing relations of each of the wireless devices out of said group of wireless devices, wherein the minimum and maximum relative transmission timing relations of each of the wireless devices of said group of wireless devices are sent to the scheduler as a scheduling request for scheduling the data transmission for all wireless devices of said group of wireless devices ([see, e.g., upon the UL transmissions in a scheduled sequence, for example, the device D1 may transmit a UL transmission to be received at the base station at t2 disclosed, [0035-0036], and Fig. 2]).  
As per Claim 19, Farhadi and Park disclose the controller according to claim 17, and Farhadi further discloses wherein the minimum and maximum relative transmission timing relations of each of the wireless devices said group of wireless devices are comprised in an information element of said scheduling request and wherein the information element further comprises the identity of the reference wireless device 
As per Claim 20, Farhadi and Park disclose the controller according to claim 15, and Farhadi appears to be silent to the instant claim, and however Park further discloses wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to a master wireless device of said group of wireless devices, the minimum and maximum relative transmission timing relations of each of the wireless devices of said group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).
As per Claim 22, Farhadi discloses a wireless device out of a group of wireless devices in a wireless communication network ([see, e.g., scheduling for group of devices disclosed, [0033], and Fig.2]), the wireless device is configured to: 
determine a relative transmission timing requirement between said wireless device and another wireless device the group of wireless devices ([see, e.g., device group D1-D4 scheduled sequence at relative transmission timing (t1, t2..ti),which means the  between the a connection request may be transmitted by the group delegate D1 
send the relative transmission timing requirement to a controller in the wireless communication network for determining a relative transmission timing relation between a reference wireless device out of the group of wireless devices and said wireless device ([see, e.g., upon the UL transmissions in a scheduled sequence, for example, the device D1 may transmit a UL transmission to be received at the base station at t2 disclosed, [0035-0036], and Fig. 2]). 
However, Park discloses determining a relative transmission timing … another wireless device out of the group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).
 As per Claim 23, Farhadi and Park disclose the wireless device according to claim 21, Farhadi appears to be silent to the instant claim, and however Park further discloses wherein the wireless device is further configured to: 

However, Park discloses sending a scheduling request to a scheduler in the wireless communication network, wherein the scheduling request comprises the relative transmission timing relation between the reference wireless device out of the group of wireless devices and said wireless device ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).
As per Claim 24, Farhadi and Park disclose the wireless device according to claim 21, Farhadi appears to be silent to the instant claim, and however Park further discloses wherein the wireless device is further configured to: 
receive the relative transmission timing relations between the reference wireless device out of the group of wireless devices and all wireless devices of said group of wireless devices ([see, e.g., upon the UL transmissions in a scheduled sequence, for 
However, Park discloses sending a scheduling request to a scheduler in the wireless communication network, wherein the scheduling request comprises the relative transmission timing relation between the reference wireless device out of the group of wireless devices and all wireless devices of said group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).


Claims 2, 12, 13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi, in view of Park, and further in view of Caldeira et al. (U.S. Patent Application Publication No. 2013/0191544), (“Caldeira”, hereinafter).
As per Claim 2, Farhadi discloses the method according to claim 1, and Farhadi further discloses wherein the scheduling request comprises an information element and wherein the information element comprises at least an identity of the reference wireless device ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig.2]).  
a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices. 
However, Caldeira discloses a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices ([see, e.g., client 115 groups has minimum and maximum possible trigger times disclosed, [0023], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Caldeira, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Caldeira. The motivation for doing so would have been to provide information updated effectively on the traffic channel with predetermined time results reduced traffic efficiency on the channels (Caldeira, ¶ [0005]).
As per Claim 12, Farhadi, Park and Caldeira disclose the method according to claim 2, and Farhadi further discloses wherein the relative transmission timing relation is a time period or a number of time slots between a communication event of a reference wireless device and a communication event of at least one wireless device in a time division multiplex, TDM, frame ([see, e.g., transmit transmissions over a period of time disclosed, [0027, 0033], and Fig. 2]).   
As per Claim 13, Farhadi, Park and Caldeira disclose the method according to claim 2, and Farhadi further discloses wherein the identity of the reference wireless device is an IP address, MAC address or bearer ID ([see, e.g., scheduled to initiate the 
As per Claim 16, Farhadi and Park disclose the controller according to claim 15, and Farhadi doesn’t appear explicitly disclose:  wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to each wireless device out of said group of wireless devices the minimum and maximum relative transmission timing relations of said wireless devices.  
However, Caldeira discloses wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to each wireless device out of said group of wireless devices the minimum and maximum relative transmission timing relations of said wireless devices ([see, e.g., client 115 groups has minimum and maximum possible trigger times disclosed, [0023], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Caldeira, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Caldeira. The motivation for doing so would have been to provide information updated effectively on the traffic channel with predetermined time results reduced traffic efficiency on the channels (Caldeira, ¶ [0005]).
As per Claim 21, Farhadi and Park disclose the controller according to claim 20, and Farhadi further discloses wherein the scheduling request comprises an information element and wherein the information element comprises at least an identity of the 
However, Caldeira discloses a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices ([see, e.g., client 115 groups has minimum and maximum possible trigger times disclosed, [0023], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Caldeira, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Caldeira. The motivation for doing so would have been to provide information updated effectively on the traffic channel with predetermined time results reduced traffic efficiency on the channels (Caldeira, ¶ [0005]).

Claims 3-5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi, in view of Park, in view of Caldeira, and further in view of Arzelier et al. (U.S. Patent Application Publication No. 2016/0360474), (“Arzelier”, hereinafter).
As per Claim 3, Farhadi, Park and Caldeira disclose the method according to claim 2, and  Farhadi doesn’t appear explicitly disclose: wherein the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one of wireless devices a relative transmission timing requirement between said wireless device wireless device is determined by receiving from each wireless device out of the group and another wireless device out of the group of wireless devices, and calculating, based on the received relative transmission timing requirements the minimum and maximum relative transmission timing relation between the reference wireless device and each of the wireless device out of the group of wireless devices.
 However, Arzelier discloses wherein the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one of wireless devices a relative transmission timing requirement between said wireless device wireless device is determined by receiving from each wireless device out of the group and another wireless device out of the group of wireless devices, and calculating, based on the received relative transmission timing requirements the minimum and maximum relative transmission timing relation between the reference wireless device and each of the wireless device out of the group of wireless devices ([see, e.g., wherein the multiple mobile devices participate in the group communication with the target mobile, Direct Frame Number (DFN) timing reference, one mobile device involved in the group communication counts the total number of mobile devices, each mobile device joins the group communication, and calculate the duration of a DFN, and also mobile device leaves the group communication, disclosed, [0076-0079], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Arzelier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Arzelier. The motivation for doing so would have been to provide enables duplicating data stored at other UEs results improve capturing data 
As per Claim 4, Farhadi, Park, Caldeira, and Arzelier disclose the method according to claim 3, and Farhadi further discloses where the scheduling request is sent by the controller to a scheduler in the wireless communication network ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig.2]). Farhadi appears to be silent to the instant claim, and however Arzelier further discloses wherein the transmission timing relation between the reference wireless device and the at least one wireless device out of the group of wireless devices is determined by a controller in the wireless communication network ([see, e.g., wherein the multiple mobile devices participate in the group communication with the target mobile, calculate the duration of a DFN, and also mobile device leaves the group communication, disclosed, [0076-0079], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Arzelier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Arzelier. The motivation for doing so would have been to provide enables duplicating data stored at other UEs results improve capturing data from a mobile device through group communication that succeeds in tampering with a stored date at the target UE (Arzelier, ¶ [0029]).
As per Claim 5, Farhadi, Park, and Caldeira disclose the method according to claim 2, and  Farhadi doesn’t appear explicitly disclose: wherein the method further comprises the step of sending the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one wireless device to said at least another wireless device, wherein the scheduling request is sent by each wireless device out of the group of wireless devices to at least one scheduler in the wireless communication network, and wherein the information element in each of the scheduling requests comprises one minimum and one maximum relative transmission timing relation between the reference wireless device and said wireless device out of the group of wireless devices.  
However, Arzelier discloses wherein the method further comprises the step of sending the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one wireless device to said at least another wireless device, wherein the scheduling request is sent by each wireless device out of the group of wireless devices to at least one scheduler in the wireless communication network, and wherein the information element in each of the scheduling requests comprises one minimum and one maximum relative transmission timing relation between the reference wireless device and said wireless device out of the group of wireless devices ([see, e.g., wherein the multiple mobile devices participate in the group communication with the target mobile, Direct Frame Number (DFN) timing reference, one mobile device involved in the group communication counts the total number of mobile devices, each mobile device joins the group communication, and calculate the duration of a DFN, and also mobile device leaves the group communication, disclosed, [0076-0079], and Fig.2]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Arzelier, it would have been obvious to one having ordinary skill 
As per Claim 8, Farhadi, Park, and Caldeira disclose the method according to claim 2, and Farhadi appears to be silent to the instant claim, and However, Park discloses wherein the minimum and maximum relative transmission timing relation between the reference wireless device and all wireless devices from said group of wireless devices are sent to a master wireless device out of the group of wireless devices ([see, e.g., the reference device transmits a group leave message to a master device disclosed, [0106], and Fig. 9]).  
In view of the above, having the system of Farhadi and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Farhadi as taught by Park. The motivation for doing so would have been to provide synchronization packet results improve accurate synchronization of the playback devices (Par, ¶ [0004-5]).
   As per Claim 9, Farhadi, Park, and Caldeira disclose the method according to claim 8, Park further discloses wherein the scheduling request is sent by said master wireless device out of the group of wireless devices to a scheduler in the wireless communication network, and wherein the information element comprises the minimum and the maximum relative transmission timing relation between the reference wireless 
As per Claim 11, Farhadi, Park, and Caldeira disclose the method according to claim 9, and Farhadi further discloses wherein the information element indicates the number of wireless devices in the group of wireless devices ([see, e.g., scheduling for group of devices disclosed, [0033], and Fig.2]).  
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468